Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 1 of 54




                                                                DA00211
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 2 of 54




                                                                DA00212
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 3 of 54




                                                                DA00213
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 4 of 54




                                                                DA00214
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 5 of 54




                                                                DA00215
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 6 of 54




                                                                DA00216
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 7 of 54




                                                                DA00217
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 8 of 54




                                                                DA00218
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 9 of 54




                                                                DA00219
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 10 of 54




                                                                 DA00220
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 11 of 54




                                                                 DA00221
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 12 of 54




                                                                 DA00222
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 13 of 54




                                                                 DA00223
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 14 of 54




                                                                 DA00224
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 15 of 54




                                                                 DA00225
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 16 of 54




                                                                 DA00226
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 17 of 54




                                                                 DA00227
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 18 of 54




          EXHIBIT 8




                                                                 DA00228
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 19 of 54




                                                                 DA00229
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 20 of 54




                                                                 DA00230
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 21 of 54




                                                                 DA00231
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 22 of 54




                                                                 DA00232
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 23 of 54




                                                                 DA00233
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 24 of 54




                                                                 DA00234
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 25 of 54




                                                                 DA00235
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 26 of 54




                                                                 DA00236
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 27 of 54




                                                                 DA00237
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 28 of 54




                                                                 DA00238
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 29 of 54




                                                                 DA00239
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 30 of 54




                                                                 DA00240
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 31 of 54




                                                                 DA00241
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 32 of 54




                                                                 DA00242
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 33 of 54




                                                                 DA00243
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 34 of 54




                                                                 DA00244
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 35 of 54




                                                                 DA00245
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 36 of 54




                                                                 DA00246
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 37 of 54




                                                                 DA00247
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 38 of 54




                                                                 DA00248
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 39 of 54




                                                                 DA00249
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 40 of 54




                                                                 DA00250
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 41 of 54




                                                                 DA00251
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 42 of 54




                                                                 DA00252
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 43 of 54




                                                                 DA00253
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 44 of 54




                                                                 DA00254
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 45 of 54




                                                                 DA00255
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 46 of 54




                                                                 DA00256
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 47 of 54




                                                                 DA00257
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 48 of 54




                                                                 DA00258
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 49 of 54




                                                                 DA00259
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 50 of 54




                                                                 DA00260
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 51 of 54




                                                                 DA00261
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 52 of 54




                                                                 DA00262
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 53 of 54




                                                                 DA00263
Case 19-11781-LSS   Doc 372-4   Filed 12/05/19   Page 54 of 54




                                                                 DA00264
